 

Exhibit 10.25

 

CONCEPTS II BUILDING

 

FOURTH AMENDMENT

 

TO

 

LEASE AGREEMENT

 

between

 

LINCOLN COMMERCE CENTER PROPERTIES, LLC

 

LANDLORD

 

and

 

ALLSCRIPTS, LLC.

 

TENANT

 



--------------------------------------------------------------------------------

AMENDED LEASE SUMMARY SHEET

Effective as of January 1, 2005

 

DATE OF THIS AMENDMENT:    May 20, 2004      DATE OF THIRD AMENDMENT:   
February 1, 2004      DATE OF SECOND AMENDMENT:    September 30, 2002      DATE
OF FIRST AMENDMENT:    December 31, 1999      DATE OF LEASE:    October 15, 1996
     TENANT:    Allscripts, LLC      BUILDING:    Concepts II, 2401 Commerce
Drive Libertyville, Illinois 60048      LEASED PREMISES:    Rentable Square Feet
– 61,955 square feet      COMMENCEMENT DATE:    April 1, 1997      TERMINATION
DATE:    June 30, 2009     

FIXED RENT FOR REDUCED

LEASED PREMISES:

   From January 1, 2005 to June 30, 2009      1/1/05 to 6/30/05    $49,822.14
per month      7/1/05 to 6/30/06    $52,403.60 per month      7/1/06 to 6/30/07
   $54,985.06 per month      7/1/07 to 6/30/08    $67,566.52 per month     
7/1/08 to 6/30/09    $61,438.71 per month TAXES & OPERATING EXPENSES:   
Tenant’s share is 77.72%      ELECTRICITY AND GAS FOR HVAC:    Separately
Metered to Tenant      ELECTRICITY FOR LIGHTING & OUTLETS:    Separately Metered
to Tenant      PERMITTED USES:    Warehousing, Industrial and Office Uses     
SECURITY DEPOSIT:    None     

 

The Amended Lease Summary is for informational purposes only. In the event any
information in this Amended Lease Summary is in conflict with any provision in
the Lease As Amended, the Lease As Amended shall prevail.

 



--------------------------------------------------------------------------------

TABLE OF ARTICLES

 

          PAGE


--------------------------------------------------------------------------------

I   

Defined Terms

   1 II   

Reduced Leased Premises

   1 III   

Reduced Fixed Rent

   2 IV   

Contraction Fee

   2 V   

New Prorata Share

   3 VI   

Uncured Event of Default

   3 VII   

Modifications and Construction

   3 VIII   

Parking Dedicated to the Released Premises

   3 IX   

Remaining Provisions of Lease

   4 EXHIBITS      #1    Total Area Released      #2    Dedicated Parking     
#3    Restated Estoppel Certificate     

 



--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO LEASE AGREEMENT

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (the “Fourth Amendment”), is made and
entered into this 20th day of May 2004 (the “Effective Date”) by LINCOLN
COMMERCE CENTER PROPERTIES, LLC, an Illinois limited liability company
(“Landlord”), and ALLSCRIPTS, LLC., a Delaware limited liability company
(“Tenant”), and hereby amends a Lease Agreement entered into between the parties
on October 15, 1996 (the “Lease Agreement”), amended on December 31, 1999 (the
“First Amendment”), on September 30, 2002 (the “Second Amendment”), and on
February 1, 2004 (the “Third Amendment’) (the Lease Agreement and the First,
Second and Third Amendments are collectively referred to as the “Lease”) (this
Fourth Amendment and the Lease are collectively referred to as the “Lease As
Amended”).

 

WHEREAS, Landlord is the owner of a single story industrial building totaling
approximately 79,715 square feet (the “Building”). The Building is commonly
known as Concepts II, and has a common address of 2401 Commerce Drive,
Libertyville, Illinois 60048, and is located in the industrial park known as
Lincoln Commerce Center;

 

WHEREAS, the Tenant is leasing from the Landlord the entire Building (the
“Leased Premises”) pursuant to the Lease;

 

WHEREAS, pursuant to Article IV “Contraction of Leased Premises” of the Second
Amendment, the Tenant had the right to reduce the Leased Premises by up to
30,000 square feet; and

 

WHEREAS, the Tenant has elected to reduce the Leased Premises by 17,760 square
feet.

 

NOW THEREFORE it is agreed to amend the Lease as follows:

 

ARTICLE I

DEFINED TERMS

 

The Lease provides for various special references and/or definitions of certain
terms or words. All such references and/or definitions, provided they are not in
conflict with those terms and words defined herein, are incorporated in this
Fourth Amendment.

 

ARTICLE II

REDUCED LEASED PREMISES

 

The parties hereby acknowledge and agree that on March 31, 2004, the Tenant
properly and effectively served notice on the Landlord of its election to reduce
the Leased Premises from 79,715 square feet to 61,955 square feet effective as
of January 1, 2005; all pursuant to and in accordance with Article IV
“Contraction of Leased Premises” in the Second Amendment. The portion of the
Leased Premises being released from the terms of this Lease As Amended, is a
total of 17,760 square feet (the “Released Premises”) is described and depicted
in Exhibit #1, attached hereto and made a part hereof. Therefore, effective as
of January 1, 2005, the remaining Leased Premises (the “Reduced Leased
Premises”) shall become 61,955 square feet (the “Reduced Rentable Square Feet”).

 

1



--------------------------------------------------------------------------------

ARTICLE III

REDUCED FIXED RENT

 

The Tenant shall continue to pay the New Fixed Rent for the period from the
Effective Date through December 31, 2004, as provided in Article III “New Fixed
Rent and New Fixed Rent during the Extended Term” in the Second Amendment (the
“New Fixed Rent”). Effective as of January 1, 2005, the New Fixed Rent is hereby
voided and held for naught, and the following substituted therefor:

 

Subject to the terms and conditions of the Lease As Amended and in consideration
hereof, and for the portion of the Extended Term from January 1, 2005 through
June 30, 2009, the Landlord and the Tenant agree that the Tenant is obligated to
pay the Landlord the sum of Three Million, Fifteen Thousand, Six Hundred Fifty
Nine and 52/100 Dollars ($3,015,659.52) (“Reduced Fixed Rent”), in Fifty Four
(54) monthly installments payable in advance on the first day of each month as
follows:

 

A. For the Six (6) month period from January 1, 2005 to June 30, 2005
inclusive—Six (6) monthly installments of Forty Nine Thousand Eight Hundred and
Twenty Two and 14/100 Dollars ($49,822.14) ($9.65 per square foot);

 

B. For the Twelve (12) month period from July 1, 2005 to June 30, 2006
inclusive—Twelve (12) monthly installments of Fifty Two Thousand Four Hundred
and Three and 60/100 Dollars ($52,403.60) ($10.15 per square foot);

 

C. For the Twelve (12) month period from July 1, 2006 to June 30, 2007
inclusive—Twelve (12) monthly installments of Fifty Four Thousand Nine Hundred
and Eighty Five and 06/100 Dollars ($54,985.06) ($10.65 per square foot);

 

D. For the Twelve (12) month period from July 1, 2007 to June 30, 2008
inclusive—Twelve (12) monthly installments of Fifty Seven Thousand Five Hundred
and Sixty Six and 52/100 Dollars ($57,566.52) (11.15 per square foot); and

 

E. For the Twelve (12) month period from July 1, 2008 to June 30, 2009
inclusive—Twelve (12) monthly installments of Sixty One Thousand Four Hundred
and Thirty Eight and 71/100 Dollars ($61,438.71) ($11.90 per square foot).

 

Reduced Fixed Rent and Additional Rent and/or other payments reserved and
required under the Lease As Amended are collectively referred to as the
“Rental”. Unless as otherwise specifically provided or hereafter otherwise
designated, all monthly installments of Rental shall be paid in advance on the
first day of each and every calendar month of the Extended Term to Landlord’s
agent, Lincoln Atrium Management Company, 59 West Seegers Road, Arlington
Heights, Illinois 60005, or to such other agent or at such other place as
Landlord may from time to time hereafter designate in writing. All Rental shall
be paid by Tenant to Landlord without notice or demand, and without abatement,
deduction, counterclaim or set off of any kind.

 

ARTICLE IV

CONTRACTION FEE

 

The Tenant is obligated to pay to the Landlord the sum of One Hundred and Twelve
Thousand, Four Hundred and Seventy Four and 08/100 Dollars ($112,474.08), which
is the Contraction Fee due and

 

2



--------------------------------------------------------------------------------

computed in accordance with Article IV C of the Second Amendment. The
Contraction Fee is due and payable to the Landlord ten (10) days after the
Effective Date.

 

ARTICLE V

NEW PRORATA SHARE

 

Effective as of January 1, 2005, the New Prorata Share (as defined in Article
III of the Lease Agreement and Article V J of the Second Amendment) is hereby
reduced to Seventy Seven Point Seven Two Percent (77.72%), (the “New Prorata
Share”). Therefore on and after January 1, 2005 and for the balance of the
Extended Term, the Tenant shall be pay to the New Prorata Share (or 77.72%) of
Additional Rent. Both parties hereto agree and acknowledge that there is no
common area in the Building.

 

ARTICLE VI

UNCURED EVENT OF DEFAULT

 

In the event the Tenant commits an uncured Event of Default between the
Effective Date and January 1, 2005, the right to reduce the Leased Premises
shall terminate and be of no force and effect and the Landlord shall have the
right to retain the Contraction Fee, and apply same to Rental then due or
becoming due in the future and/or to damages resulting from said Event of
Default.

 

ARTICLE VII

MODIFICATIONS AND CONSTRUCTION

 

A. The Landlord, at its cost, shall construct demising walls from the floor to
the underneath portion of the roof in the shipping and receiving area, as
described and depicted in Exhibit #1. At the Landlord’s option, said demising
wall can be concrete block up to a height of ten (10) feet and then wire fencing
for the remainder of the height of the wall. The portion of the wall facing the
Reduced Leased Premises shall be unfinished concrete block and wire fencing.

 

B. The Landlord shall construct and pay for the installation of a demising wall
between the remaining Reduced Leased Premises and the Released Premises; however
the Tenant shall reimburse the Landlord for the reasonable cost of constructing
approximately forty (40) lineal feet of said demising wall (the “Tenant’s
Construction Costs”). The parties agree that the Tenant’s Construction Costs is
Five Thousand and 00/100 Dollars ($5,000.00) (estimated at $125 per lineal
foot), which is due and payable from the Tenant at the same time as the
Contraction Fee. Failure of the part of the Tenant to pay the Tenant’s
Construction Cost on said date shall constitute an Event of Default by the
Tenant of this Lease As Amended.

 

ARTICLE VIII

PARKING DEDICATED TO THE RELEASED PREMISES

 

Effective as of January 1, 2005, the Tenant agrees that the area of the parking
lot of the Building, as described and depicted in Exhibit #2, which is attached
hereto and made a part hereof, shall be exclusively dedicated to parking for the
benefit of the Released Premises only (the “Dedicated Parking Area”). The
Tenant, its agents, employees and invitees, are restricted from parking any
vehicles whatsoever in the Dedicated Parking Area. The Landlord shall have the
right to post appropriate signage in the Dedicated Parking Area; and take all
reasonable steps and procedures to enforce the said parking restrictions,
including, but not limited to towing violators. However if the Landlord has
reasonably grounds to believe that the violator is a employee or invitee of the
Tenant, prior written notice shall be

 

3



--------------------------------------------------------------------------------

given to the Tenant describing the make of the vehicle and the license plate. If
the violator continues to park in the Dedicated Parking Area, the Landlord shall
have the right to tow the violator without any further notice.

 

The Landlord agrees it will take all reasonable steps and procedures to restrain
the occupants of the Released Premises from parking in any area of the parking
lot, other than in the Dedicated Parking Area.

 

ARTICLE IX

REMAINING PROVISIONS OF LEASE

 

On and after January 1, 2005, the Estoppel Certificate (Exhibit B of the First
Amendment) will be hereby restated as set forth in Exhibit #3, attached hereto
and made a part hereof.

 

All other provisions, terms and conditions of the Lease, not in conflict with
the provisions, terms and conditions of this Fourth Amendment, shall remain in
full force and effect.

 

IN WITNESS WHEREOF, we have set our hands and seal to this Fourth Amendment, of
four (4) pages, this page included, the day and year first above written.

 

       

LANDLORD:

LINCOLN COMMERCE CENTER PROPERTIES, LLC, an

Illinois limited liability company

        

/s/ Lincoln Commerce Center Properties, LLC

       

Authorized Member

       

TENANT:

ALLSCRIPTS, LLC, a Delaware limited liability company

       

/s/ Lee Shapiro

Secretary

     

President

 

4



--------------------------------------------------------------------------------

 

LANDLORD’S ACKNOWLEDGMENT

 

STATE OF ILLINOIS

COUNTY OF COOK

 

I,                     , a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY THAT Peter M. Tsolinas, personally known to me to
be an authorized Member of LINCOLN COMMERCE CENTER PROPERTIES, LLC, and known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he signed and
delivered the said instrument pursuant to the direction of the said company, for
the uses and purposes therein set forth.

 

Given under my hand and notarial seal this          day of May 2004

 

 

Notary Public

 

My commission expires                      .

 

TENANT’S ACKNOWLEDGMENT

 

STATE OF ILLINOIS

COUNTY OF LAKE

 

I,                     , a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY THAT                      personally known to me to
be the President of ALLSCRIPTS, LLC, a Delaware limited liability company, and
                     , personally known to me to be the              Secretary
of said corporation and personally known to me to be the same persons whose
names are subscribed to the foregoing instrument, appeared before me this day in
person and severally acknowledged that they signed and delivered the said
instrument as President and Secretary of said corporation, and caused the
corporate seal to be affixed thereto, pursuant to authority given by the Board
of Directors of said corporation, as their free and voluntary act and as the
free and voluntary act and deed of said corporation, for the uses and purposes
therein set forth.

 

Given under my hand and notarial seal this          day of May 2004

 

 

Notary Public

 

My Commission expires:                     .

 



--------------------------------------------------------------------------------

 

RESTATED ESTOPPEL CERTIFICATE

(For Use On and after January 1, 2005)

 

The undersigned, ALLSCRIPTS, LLC, a Delaware limited liability company, hereby
certifies that it is the Tenant under a certain Lease Agreement dated October
15, 1996, amended December 31, 1999 September 30, 2002, February 1, 2004 and May
20, 2004 (collectively the “Lease As Amended”) with LINCOLN COMMERCE CENTER
PROPERTIES, LLC, which Lease leases to Tenant, 61,955 square feet of
office/warehouse space (“Reduced Leased Premises”) at the Concepts II Building,
Libertyville, Illinois (“Building”).

 

The Tenant hereby further certifies as to the following:

 

1. That the Lease As Amended is in full force and effect and has not been
modified, altered, or amended other than as set forth in the Amendments
described above;

 

2. That possession of the Reduced Leased Premises (61,955 square feet) had been
accepted by the Tenant;

 

3. That the Term of the Lease commenced on April 1, 1997, and ends on June 30,
2009;

 

4. That the Rentable Square Feet of the Reduced Leased Premises is 61,955;

 

5. That the Reduced Fixed Rent due from Tenant for the Term from January 1, 2005
to June 30, 2009, is to be paid in 54 Monthly Payments, as follows:

 

1/1/05 to 6/30/05

   $49,822.14 per month

7/1/05 to 6/30/06

   $52,403.60 per month

7/1/06 to 6/30/07

   $54,985.06 per month

7/1/07 to 6/30/08

   $57,566.52 per month

7/1/08 to 6/30/09

   $61,438.71 per month

 

6. That the Tenant is obligated to pay 77.72% of the Taxes and Operating
Expenses of the Building, as Additional Rent;

 

7. That the Tenant has accepted and is in possession of the Reduced Leased
Premises; that any Tenant Improvements to the Reduced Leased Premises, required
by the terms of the Lease As Amended to be made by the Landlord, have been
completed to the satisfaction of the Tenant;

 

8. That there are no payments, credits, or concessions required to be made or
granted by Landlord to Tenant in connection with the Lease As Amended, which
have not been paid or fulfilled, so that the Landlord has no obligations or
liabilities with respect thereto;

 

9. That no Rental or any other charges due under the Lease As Amended have been
paid more than thirty (30) days in advance of the date hereof;

 

10. That the Lease As Amended, the Reduced Leased Premises or any portion
thereof, have not been assigned or sublet, by operation of law or otherwise;

 

11. That, to the best of Tenant’s knowledge, (a) there has been no Event of
Default or breach under the Lease As Amended, by either the Tenant or the
Landlord, and (b) no event has occurred which, with

 



--------------------------------------------------------------------------------

the giving of Notices, or the passage of time, or both, could result in an Event
of Default or breach under the Lease As Amended;

 

12. That the Tenant, as of the date hereof, does not have any right, charge,
claim, lien, or right of set-off, under the Lease As Amended and/or against the
Landlord, other than as stated in the Lease As Amended;

 

13. That the Lease, dated October 15, 1996, consists of 31 Pages and the
following Exhibits:

 

Exhibit A - Legal Description

Exhibit B - Site Plan

Exhibit C - Tenant Plans

Exhibit D - Contract Prices and Estimates

Exhibit E - Protective Covenants

Exhibit F - Estoppel Certificate

 

The First Amendment to Lease, dated December 31, 1999, consists of 6 pages and
the following Exhibits:

 

Exhibit A - Site Plan

Exhibit B - Restated Estoppel Certificate

 

The Second Amendment to Lease, dated September 30, 2002, consists of 6 pages and
the following Exhibit:

 

Exhibit A – Restated Estoppel Certificate

 

The Third Amendment to Lease, dated February 1, 2004, consists of 3 pages and no
Exhibits.

 

Exhibit A – Restated Estoppel Certificate

 

The Fourth Amendment to Lease, dated May 20, 2004, consists of 4 pages and the
following Exhibits:

 

Exhibit #1 - Total Area Released

Exhibit #2 - Dedicated Parking Area

Exhibit #3 – Restated Estoppel Certificate

 

14. That there are no agreements between the Landlord and the Tenant other than
as stated and provided in the above described Lease, Lease Amendments and their
respective Exhibits;

 

15. That exceptions to the above statements 1 to 14 are set forth hereinafter
(if none, state none):             

 

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

 

16. That this certificate is being made
to:                                                      and said party may rely
on the truthfulness of the statements set forth herein.

 

This Estoppel Certificate is dated this          day of                     
20         .

 

       

TENANT:

ALLSCRIPTS, LLC, a Delaware limited liability company

           

Secretary

     

President

       

EXHIBIT #3

 



--------------------------------------------------------------------------------

LOGO [g43850img-1.jpg]

 



--------------------------------------------------------------------------------

LOGO [g43850img-2.jpg]

 



--------------------------------------------------------------------------------

 

Insert 2

 

Specific risks include, but are not limited to, risks relating to:

 

•  

Patient Information. As part of the operation of our business, our customers
provide to us patient-identifiable medical information related to the
prescription drugs that they prescribe and other aspects of patient treatment.
Government and industry legislation and rulemaking, especially the Health
Insurance Portability and Accountability Act of 1996 (HIPAA), and standards and
requirements published by industry groups such as the Joint Commission on
Accreditation of Healthcare Organizations (JCAHO), require the use of standard
transactions, standard identifiers, security and other standards and
requirements for the transmission of certain electronic health information. New
national standards and procedures under HIPAA include the “Standards for
Electronic Transactions and Code Sets” (the Transaction Standards); the
“Security Standards” (the Security Standards); and “Standards for Privacy of
Individually Identifiable Health Information” (the Privacy Standards). The
Transaction Standards require the use of specified data coding, formatting and
content in all specified “Health Care Transactions” conducted electronically.
The Security Standards require the adoption of specified types of security for
health care information. The Privacy Standards grant a number of rights to
individuals as to their identifiable confidential medical information (called
Protected Health Information) and restrict the use and disclosure of Protected
Health Information by Covered Entities. Generally, the HIPAA standards directly
affect Covered Entities, defined as “health care providers, health care payers,
and health care clearinghouses.” We have reviewed our activities and believe
that we are a covered entity under HIPAA to the extent that we maintain a “group
health plan” for the benefit of our employees. Such a plan, even if not a
separate legal entity from us as its sponsor, is included in the HIPAA
definition of covered entities. We have taken steps we believe to be appropriate
and required to bring our group health plan into compliance with HIPAA. We
believe that we are not a covered entity as a health care provider or as a
health care clearinghouse; however, the definition of a health care
clearinghouse is broad, generally encompassing companies that process or
facilitate the processing of health information received from another entity in
a non-standard format or containing nonstandard data content into standard
elements or a standard transaction or vise-versa and there is, as yet, little
interpretive guidance from the HIPAA regulators on this point. Accordingly, we
cannot offer any assurance that we could not be considered a health care
clearinghouse under HIPAA or that, if we are determined to be a healthcare
clearinghouse, the consequences would not be material and adverse to our
business and operations. In addition, the Privacy Standards affect third parties
that create or access Protected Health Information in order to perform a
function or activity on behalf of a Covered Entity. Such third parties are
called “Business Associates.” Covered Entities must have a written “Business
Associate Agreement” with such third parties, containing specified written
“satisfactory assurances” that the third party will safeguard Protected Health
Information that it creates or accesses and will fulfill other material
obligations to support the covered entity’s own HIPAA compliance. Most of our
customers are Covered Entities and we function in many of our relationships as a
business associate of those customers. We would face liability under our
Business Associate Agreements, as it would under any other contractual
agreement, if we do not comply with our business associate obligations. In
addition, the federal agencies with enforcement authority have taken the
position that a covered entity can be subject to HIPAA penalties and sanctions
for a breach of a business associate agreement. The penalties for a violation of
HIPAA by a covered entity are significant and could have a material adverse
impact upon us, were such penalties ever to be imposed. Additionally, Covered
Entities will be required to adopt a unique standard National Provider
Identifier (NPI), for use in filing and processing health care claims and other
transactions. Subject to the discussion set forth above, we believe that the
principal effects of HIPAA are, or will be, first, to require that our systems
be capable of being operated by our customers in a manner that is compliant with
the various HIPAA standards and, second, to require us to enter into and comply
with Business Associate Agreements with our Covered Entity customers. For most
Covered Entities, the deadlines for compliance with the Privacy Standards and
the Transaction Standards occurred in 2003. Covered Entities must be in
compliance with the Security Standards by April 20, 2005, and must use

 



--------------------------------------------------------------------------------

 

N PIs in standard transactions no later than the compliance dates, which are May
23, 2007, for all but small health plans and one year later for small health
plans. We have policies and procedures that we believe assure compliance with
all federal and state confidentiality requirements for handling of Protected
Health Information that we receive and with our obligations under Business
Associate Agreements, subject to the discussion of HIPAA above. In particular,
we believe that our systems and products are capable of being used by our
customers in compliance with the Transaction Standards and are, or will be,
capable of being used by our customers in compliance with the Security Standards
and the NPI requirements. If, however, we do not follow those procedures and
policies, or they are not sufficient to prevent the unauthorized disclosure of
confidential medical information, we could be subject to liability, fines and
lawsuits, termination of our customer contracts, or our operations could be shut
down. Moreover, because all HIPAA Standards are subject to change or
interpretation and because certain other HIPAA Standards, not discussed above,
are not yet published, we cannot predict the future impact of HIPAA on our
business and operations. In the event that the Privacy Standards and other HIPAA
compliance requirements change or are interpreted in a way that requires
material change to the way in which we do business, it could have a material
adverse effect on our business, results of operations and prospects.
Additionally, certain state laws are not pre-empted by the HIPAA Standards and
may impose independent obligations upon our customers or us. Additional
legislation governing the acquisition, storage, and transmission or other
dissemination of health record information and other personal information,
including social security numbers, has been proposed at both the state and
federal level. Such legislation may require holders of such information to
implement additional security, reporting or other measures that may require
substantial expenditures and may impose liability for a failure to comply with
such requirements. In many cases, such proposed state legislation includes
provisions that are not preempted by HIPAA. There can be no assurance that
changes to state or federal laws will not materially restrict the ability of
providers to submit information from patient records using our products and
services.

 